Citation Nr: 1638462	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	James Brakewood, Jr.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975 and from January 2003 to April 2004 with additional service with the Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of service connection for asthma and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral knee arthritis is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination in February 2013.  This examiner reviewed the evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection - Bilateral Knees

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease listed at 38 C.F.R. § 3.309 (a), such as arthritis, is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the record contains a current diagnosis of bilateral medial compartment osteoarthritis.  See e.g., February 2013 VA examination.  The Veteran's service treatment records include his complaint of "bad knees" in his February 2003 pre-deployment health assessment.  Thus both the current disability and the in-service incurrence criteria are met.

The final question is whether the Veteran's current bilateral knee arthritis is related to his active service.  The February 2013 examiner noted that the Veteran's bilateral medial compartment osteoarthritis was "multi-factorial in nature and may be caused by aging, genetics, sports, and even activities of daily living" and found that this condition was likely was likely due to aging and unlikely caused by the Veteran's service.  The record does not contain a positive medical nexus opinion.

Nevertheless, the record does show continued bilateral knee complaints from February 2003 to the present.  After his initial in-service complaint of bad knees, subsequent National Guard service treatment records noted bilateral knee pain and/or arthritis.  See e.g., January 2006, May 2007, and June 2008 National Guard service treatment records.  In his lay statements, he has reported continued symptoms since service.  As such, there is competent and credible lay evidence of continued bilateral knee symptoms since service.

The evidence is in at least equipoise and resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral knee arthritis is warranted.


ORDER

Service connection for bilateral knee arthritis is granted.


REMAND

The Veteran is also seeking service connection for asthma.  He underwent a February 2013 VA examination in conjunction with this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the examiner found that the Veteran's asthma pre-existed his Veteran's second period of active duty from January 2003 to April 2004 and was not aggravated by that service.  Unfortunately this opinion is incomplete in that this examiner did not address whether the Veteran's asthma was related to his first period of active duty military service from June 1975 to October 1975.  Thus, an addendum is necessary to render it adequate.

Specifically, the record contains the first page of an October 1975 Report of Medical History in which the Veteran reported a history of shortness of breath.  Thus, in an addendum opinion, the examiner must address whether this record shows that the Veteran's asthma had its onset in service or is otherwise related to his first period of active duty military service from June 1975 to October 1975.

Additionally, the Veteran is seeking service connection for a right shoulder condition.  His VA treatment records include complaints of shoulder pain and his assertion that his right shoulder pain began during his deployment to Iraq.  See September 2008 VA treatment record.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus far, no examination or opinion has been provided on this issue.  Thus, a remand seeking such an examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter for a medical opinion by the February 2013 examiner or, if she is unavailable, another suitably qualified examiner.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma began during his first period of active duty military service from June 1975 to October 1975 or is otherwise related his service?  In doing so, the examiner is asked to specifically address the October 1975 report of shortness of breath.

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder condition.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right shoulder condition is related to his active duty military service, to include his deployment to Iraq, as reported in a September 2008 VA treatment record.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

3.  After the development requested above has been completed, readjudicate this claim.  If the benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


